Citation Nr: 1143862	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  04-34 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability.

2.  Entitlement to service connection for a bilateral eye disability.

3.  Entitlement to service connection for gout to include as due to Agent Orange exposure.

4.  Entitlement to service connection for a bilateral knee disability. 

5.  Entitlement to service connection for a skin disability to include as due to Agent Orange exposure.

6.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Reno, Nevada Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at a hearing before the Board in May 2005.  A transcript of the hearing testimony is associated with the claims file.  However, the individual who conducted the May 2005 hearing is no longer employed by the Board.  The Veteran was duly informed of his right to a new hearing in a letter dated in August 2010. The letter informed the Veteran of his right to another hearing.  The Veteran indicated that he wished to have another hearing.  He was afforded a Video Conference hearing by the undersigned Veterans Law Judge (VLJ) in July 2011.  A transcript of the hearing testimony is associated with the claims file.  

The Board previously remanded these issues for further development in October 2008 and September 2010.  



FINDINGS OF FACT

1.  A bilateral hand disability was not manifest during service, arthritis was not manifest within a year of discharge, and is not otherwise attributable to service.

2.  A bilateral eye disability was not manifest in service and is not otherwise attributable to service.  

3.  Gout was not manifest during service, arthritis was not manifest within a year of discharge, and is not otherwise attributable to service.

4.  A bilateral knee disability was not manifest during service, arthritis was not manifest within a year of discharge, and is not otherwise attributable to service.

5.  Chronic eczema of the hands and lower extremities is attributable to service.  

6.  A bilateral hearing loss disability is attributable to service.  


CONCLUSIONS OF LAW

1.  A bilateral hand disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A bilateral eye disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2010); 38 C.F.R. § 3.303 (2011).

3.  Gout was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  A bilateral knee disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.  Chronic eczema of the bilateral hands and lower extremities was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

6.  A bilateral hearing loss disability was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letters dated in October 2003 and October 2008.  Thus, VA's duty to notify in this case has been satisfied.  Moreover, in July 2011 the Veteran was afforded a hearing conducted before the undersigned VLJ.  At the start of the hearing, the VLJ confirmed the issues on appeal.  During the hearing, there was discussion regarding additional evidence.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the Veteran has been afforded appropriate and adequate VA examinations for all disabilities except for his claim for service connection for an eye disability.  We find that the examinations were adequate as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale. 

Regarding his claim for service connection for an eye disability, the Board acknowledges that the Veteran has not been afforded a VA examination in relation to his claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no showing that the Veteran's eye disability is related to service.  In reaching this conclusion, the Veteran's own lay statements were considered, but as will be explained in the body of this decision, such statements do not credibly establish a nexus between his disabilities to service.  For these reasons, the evidence does not indicate that the Veteran's eye disability is attributable to service such as to require an examination, even under the low threshold of McLendon.
 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

LEGAL CRITERIA 

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Certain chronic diseases, such as arthritis, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

A claim for service connection generally requires competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the in-service injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1995).  

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f). VA regulations define that "service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2011) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease.  38 C.F.R. § 3.309(e).  Note 3 at the end of § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.

The above reflects changes to the Code of Federal Regulations which became effective August 31, 2010.  These changes are applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  As the claim was pending on August 31, 2010, the changes are applicable to the immediate case.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).


The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran has reported noise exposure in Vietnam from being in the artillery unit and during combat.  His DD 214 confirms that he served in an artillery unit.  We find that noise exposure is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Thus, the Board accepts the Veteran's assertion of in-service noise exposure as consistent with the circumstances of his established service.  See 38 U.S.C.A. § 1154 (a).  However, while his DD 214 reveals that he was awarded several medals throughout service, none of the medals are indicative of combat service and a review of the record does not support the conclusion that the Veteran served in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.  

ANALYSIS

Bilateral Hand, Bilateral Knee, Bilateral Eye and Gout

The Veteran has appealed the denial of service connection for a bilateral hand disability, bilateral knee disability, bilateral eye disability and gout to include as due to Agent Orange exposure.  After review of the record, the Board finds against the claims.  

Service treatment records reveal a September 1968 notation of right side pain.  The May 1969 separation examination revealed normal findings for the upper extremities, lower extremities, and eyes.  At that time, the Veteran denied swollen or painful joints, eye trouble, trick or locked knee and arthritis.  

In April 2001, the Veteran was seen for joint pain.  Gout was assessed.  The Veteran presented with itchy, watery eyes as well as a rash on his eyelids for a duration of 2-3 days in July 2003.  The Veteran reported that he was being seen for pterygium.  

A history of chronic gout was reported in October 2003.  It was also reported that the Veteran was first diagnosed in 1971 shortly after discharge from service and that he had bouts or recurrences of gouty arthritis in the past.  The lower extremities were normal in October 2003.  There was a notation of joint pain, rule out recurrence of gout, in November 2003.  A history of gout with painful knees which began a few days ago was reported in mid November 2003.  Per the Veteran, he worked on a garbage truck and frequently had to step up and down from the truck.  

Diabetes with no diabetic retinopathy, bilateral pterygium and bilateral optic nerve drusen was assessed in May 2004.  Pterygium surgery, left eye, in 1974 was shown in May 2005.  He had a right pterygium excision in January 2007.  

In May 2005, A.T. stated that on or about March 1970 the Veteran came to visit to him and became ill to include swelling, soreness and stiffness.  A.T. related that he drove the Veteran to the doctor and that Dr. B diagnosed the Veteran with gout arthritis.  In August 2005, the Veteran had a flare up of his gouty arthritic pain which involved the right knee.  

In the February 2009 VA examination, the Veteran reported that he began to have symptoms of gout in 1968 when he was in service.  He had swelling and stiffness on both knees and it affected his wrist.  He stated that his symptoms worsened sometime in the early 1970s.  Bilateral wrist arthritis and bilateral knee osteoarthritis were diagnosed.  Gout was associated with the disabilities.  The VA examiner opined that gout was less likely as not (less than 50/50 probability) caused by or a result of service.  The examiner stated that there was no evidence that the gouty arthritis started in service as what the Veteran claims.  Although the Veteran reported that the pain and swelling in his knees and wrists started in service and that he was seen by a private physician after he left service in the 1970s for gouty arthritis, the examiner could not locate the medical records of the private physician.  

The VA examiner related that the Veteran never gave a history of an acute onset of severe pain and swelling in one of his joints caused by gout, but that the Veteran mentioned a gradual onset of pain after doing strenuous activities that triggered both his knee joint pains which he thought was due to gout.  The Veteran also mentioned the onset of joint pains and swelling when he ate red meat or burgers but never so acute that he had to be seen by his medical provider.  The examiner further stated that the Veteran lacked symptoms that are attributed to gout but he did have elevated uric acid levels in the past.  According to the examiner, it has been shown that patients may be asymptomatic even if he had evidence for hyperuricemia but that the Veteran's chronic pain may be due to his degenerative joint disease revealed on x-ray.  

In September 2009, it was opined that the Veteran's bilateral hand and knee osteoarthritis was less likely as not (less than 50/50 probability) caused by or a result of service or manifested within one year of service.  Per the examiner, review of the service treatment records revealed no medical visits for any joint pains but other medical records revealed symptoms of joint pains since 2001.  The VA examiner stated that it was mentioned that the Veteran had a history of gout for many years, which is nonspecific, and that arthritis is shown after many years of having joint pains.  He related that it is a chronic condition with recurrent pains and discomfort felt by the Veteran, and that the Veteran never had complaints of joint pains in service.  

Via various statements the Veteran has related that he was seen by a private examiner three months after service for his hands.  He also related that six months after service a growth was removed from his eye and that he was diagnosed with gout within a year of separation from service.  According to the Veteran, he had symptoms of vomiting and nausea.  He believed that his bilateral knee condition was more or less the result of his gout.  He acknowledged that he was never treated for his knees in service.  

After weighing the positive and negative evidence, the Board concludes that service connection for a bilateral hand disability, bilateral knee disability, bilateral eye disability and gout is not warranted.  To that end, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms that he/she experiences at any time because this requires only personal knowledge as it comes to him/her through his/her senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Here, we find that the Veteran is competent to report pain, swelling and stiffness but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As explained below, we find the Veteran's assertions that his disabilities are related to service are not credible and that the more probative evidence is against the claims.  

To the extent that the Veteran attributes his disabilities to service, the Board finds that his assertions are not credible.  In this regard, we note that clinical evaluations at separation revealed normal findings for the upper extremities, lower extremities, and eyes.  The Veteran also denied a history of swollen or painful joints, eye trouble, trick or locked knee and arthritis at separation.  The Board further notes that arthritis is not credibly shown within a year of discharge.  

Post-service evidence is devoid of a showing of complaints or treatment related to the disabilities following active service until years thereafter.  In fact, while the Veteran has reported having eye surgery within a year of separation, such surgery is shown in the record to have occurred in 1974 which is about five years after discharge.  Regarding the claims for gout, hands and knees, although the Veteran asserts treatment for gout within a year of separation, the first mention of any problems in the record for the joints is an April 2001 notation of joint pain.  The Board emphasizes the multi-year gap between discharge from active duty service (1969) and objective evidence related to these disabilities.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  We also note that the gap in time is consistent with the normal findings at separation and his denial of pertinent pathology at separation.  The Board is not presented with silence alone.  

To the extent that there is an assertion of in service onset and continuity, such remote lay evidence is contradicted by the more probative evidence and is not credible.  Regarding the eyes, the Veteran's assertion of having eye surgery within a year of separation is contradicted by post service treatment records which show that he had surgery five years after separation in 1974.  We find that the contradiction goes against the Veteran's credibility.  Furthermore, the showing of eye surgery in 1974 rather than within a year of separation is consistent with the normal examination at separation and his denial of eye problems at separation.  

With regard to the claim for gout, we acknowledge the Veteran's assertions regarding the onset of his gout and A.T.'s recollection that around March 1970 the Veteran was diagnosed with gout arthritis after a doctor visit.  While the Veteran has reported that he began to have symptoms of gout in 1968 when he was in service and that his symptoms worsened sometime in the early 1970s, he denied pertinent pathology to include swollen joints at separation in May 1969.  The upper and lower extremities were also shown to be normal at that time.  His statements rendered during service clearly conflict with his more recent assertions of an in service onset and continuity.  The Board has weighed the Veteran's statements and finds the lay recollections and statements made in connection with a claim for compensation to be less probative than the statements rendered for examination purposes at separation.  The contemporary inservice histories reported by the Veteran are of more probative value than the more recent assertions given for VA disability compensation purposes.  

Furthermore, while A.T. relates that the Veteran was diagnosed with gout in March 1970, there is no indication that the information was provided to him first hand.  We also find that the normal separation examination, the Veteran's specific denial of symptoms at separation, and the more than 30-year lapse between service and objective evidence of gout compel a finding that A.T's statements are not credible.  

In any event, the VA examiner opined that the gout was less likely as not (less than 50/50 probability) caused by or a result of service.  The examiner reasoned that there was no evidence that the gouty arthritis started in service as what the Veteran claims.  We find the VA opinion persuasive and have afforded it great probative value in deciding the issue at hand.  The opinion was rendered after interview of the Veteran, examination and a review of the Veteran's claims file.  The opinion is also consistent with the normal findings at separation and the Veteran's denial of pertinent pathology at separation.  

We also find that service connection is not warranted for gout on a presumptive basis.  Service connection may be presumed for specific residuals of herbicide exposure by the showing of two elements.  First, a veteran must show that he served in the Republic of Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Here, personnel records show that the Veteran served in Vietnam during the Vietnam Era.  However, gout is not a condition subject to presumptive (herbicide or Agent Orange) service connection pursuant to 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  As the Veteran has not been diagnosed with one of the specific diseases listed within 38 C.F.R. § 3.309(e), service connection for gout on a presumptive basis is not warranted.  

With regard to the knees and hands, per the February 2009 VA examiner the Veteran told him that the pain and swelling in his knees and wrists started when he was in service.  The Veteran has further related that he was seen by a private examiner three months after service for his hands.  

To the extent the Veteran attributes his disabilities of the hands and knees to service, the more probative evidence is against the claims.  While the Veteran has reported having symptoms in service, he denied pertinent pathology to include swollen joints at separation in May 1969.  The upper and lower extremities were also shown to be normal at that time.  Furthermore, the VA examiner opined that the Veteran's bilateral hand and knee osteoarthritis was less likely as not (less than 50/50 probability) caused by or a result of service or manifested within one year of service.  He reasoned that review of the service treatment records revealed no medical visits for any joint pains but other medical records revealed symptoms of joint pains since 2001.  We find the opinion of the VA examiner more persuasive than the Veteran's assertions and we have afforded the opinion greater probative value than the Veteran's assertions.  The opinion was rendered after interview of the Veteran, examination and a review of the Veteran's claims file.  The opinion is also consistent with the normal findings at separation and the denial of pertinent pathology at separation.  

Also, the Veteran has stated that he believed that his bilateral knee and hand condition was more or less the result of his gout.  As explained above, service connection for gout has been denied.  As service connection has been denied for gout, this theory of entitlement is not applicable to the Veteran.  

The Board finds that the Veteran's assertions that his disabilities are related to service are not credible when weighed against the other evidence of record, including his own statements.  See Barr v. Nicholson, 21 Vet. App. at 310 (the Board is within its province to weigh that testimony and to make a credibility determination as to whether competent evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  Here, there were normal findings for the upper extremities, lower extremities, and eyes at separation, the Veteran denied pertinent symptomatology at separation and post service manifestations are not credibly shown until years after service.  Furthermore, VA examiners have opined that gout was less likely as not (less than 50/50 probability) caused by or a result of service and that the Veteran's bilateral hands and knee osteoarthritis was less likely as not (less than 50/50 probability) caused by or a result of service or manifested within one year of service.  

In sum, the evidence deemed most credible and probative by the Board establishes that the Veteran's disabilities are not attributable to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection for Skin 

The Veteran has appealed the denial of service connection for a skin disability.  The Veteran argues that his skin disability is attributable to service to include exposure to herbicides while in service.  

Initially, the Board notes that service connection is not warranted on a presumptive basis.  Service connection may be presumed for specific residuals of herbicide exposure by the showing of two elements.  First, a veteran must show that he served in the Republic of Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Here, personnel records show that the Veteran served in Vietnam during the Vietnam Era.  Although the Veteran is shown to have chronic eczema of the bilateral hands and lower extremities, his currently diagnosed skin condition is not a condition subject to presumptive (herbicide or Agent Orange) service connection pursuant to 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Furthermore, the February 2009 VA examiner opined that the Veteran's skin condition was not caused by or a result of Agent Orange exposure.  He related that none of the Veteran's skin lesions were caused by or known to be related to exposure to Agent Orange.  In any event, the Veteran has not been diagnosed with one of the specific diseases listed within 38 C.F.R. § 3.309(e); thus service connection on a presumptive basis is not warranted.  

However, the Board finds that service connection is warranted on a direct basis.  
In this regard, service treatment records reveal that the Veteran was seen in March 1968 for a rash over his trunk, arms, and groin for 5-6 days.  Pruritic scaly oval lesions with long axis in line of change were noted.  An impression was given of pityriasis rash.  He was seen again in August 1968 for a rash.  In November 1968, he was seen for a rash on his buttocks.  He had scaly white areas over the buttocks and legs.  Tinea corporis was diagnosed.  The skin was reported normal at separation in May 1969.  At that time, he denied skin diseases.  

Current treatment records indicate treatment for various skin conditions, including eczema, dermatitis, pruritus, and rashes on the hands, torso, ankles and eyelids.  To that end, eczema was assessed in April 2001.  In April 2002, the Veteran complained of a rash around the anal area and buttocks that started two days earlier.  An assessment of rash probable allergies or contact dermatitis was given.  Left leg lesion was provisionally diagnosed in June 2004.  Also that month, the Veteran complained of dry itchy skin and a rash on his hands.  Presumptive seborrheic keratosis and bilateral hand dyshidrotic eczema were assessed.  In April 2005, chronic pruritus was diagnosed.  The Veteran was seen for a rash on his face that was caused by a reaction to medication in July 2007.  

In the February 2009 VA examination, chronic eczema of the bilateral hands and lower extremities was diagnosed.  The same examiner opined in September 2009 that the Veteran's skin condition was at least as likely as not (50/50 probability) caused by or a result or within one year of service.  The examiner stated that the records reveal that the Veteran was seen for tinea corporis and pityriasis rosea, and that it had its onset in service.  

The Veteran testified in May 2005 and July 2011 that he had skin rashes in service that have continued to the present.  Via various statements he has related that his current skin rash is the same rash he had in service, and that it continued directly thereafter.

In light of the in service manifestations, post service treatment records, the Veteran's testimony and the VA examiner's opinion, the Board finds that service connection for chronic eczema of the hands and lower extremities is warranted.  In this regard, service treatment records show that the Veteran was treated for a rash during service.  Per the Veteran, his current skin rash is the same rash he had in service.  We find that the Veteran is competent to report skin rashes and that he has presented credible testimony of in service skin problems that continued post service.  Furthermore, the VA examiner opined that the Veteran's skin condition was at least as likely as not (50/50 probability) caused by or a result or within one year of service.  We note that the opinion is consistent with the credible testimony and the in service manifestations.  

The Board acknowledges that the Veteran has been diagnosed with varying skin conditions throughout this appeal and that he has reported that his rash spreads over his whole body.  While he has been seen for skin problems affecting different areas of his body, it appears that his manifestations have remained the same.  As chronic eczema of the hands and lower extremities is the most recent diagnosis and was made after a thorough examination, chronic eczema of the bilateral hands and lower extremities is the diagnosis that we have granted the benefits sought after.  Accordingly, service connection for chronic eczema of the bilateral hands and lower extremities is granted.  

Bilateral Hearing Loss

The Veteran has appealed the denial of service connection for a bilateral hearing loss disability.  Service treatment records reveal normal hearing during the July 1967 induction examination.  At that time, the ears were shown to be normal.  Service treatment records show multiple audiograms with some showing large fluctuations in hearing.  The Veteran complained of difficulty hearing in October 1968.  An October 1968 profile record showed bilateral neuro-sensory hearing loss, right severe and left moderately severe.  In December 1968, the Veteran was issued a profile for bilateral neuro sensory hearing loss with "no assignment involving habitual frequent exposure to loud noise of firing weapons."  Upon separation from service, the Veteran was given a whisper test with results of 15/15 bilaterally.  The Veteran denied hearing loss at that time.  

The Veteran was afforded VA examinations dated in March 2004 and May 2004.  These examinations revealed that the Veteran was exposed to noise from field artillery in service, from work in a saw mill before service, and after service from heavy equipment and as a garbage truck driver.  Testing indicated hearing loss for VA purposes.  However, the March 2004 VA examiner stated that degree, type or possible etiology of the hearing loss (if any) was unable to be determined at that time.  Per the examiner, the Veteran had several hearing tests during service but that a review of the in-service hearing tests suggested functional overlay due to some tests revealing thresholds over 100 dB HL and following tests of mild hearing loss.  Retesting was recommended but the Veteran's willingness to cooperate was required.  An opinion could not be rendered based on the above findings.  

The May 2004 examiner indicated that the Veteran's hearing loss was unable to be determined and that the inter-test reliability was poor.  If hearing loss was present, the examiner stated that testing indicated hearing levels to be not worse than mild SNHL based upon OAEs, ABR testing, acoustic, reflex testing, and the veteran's ability to interact at an appropriate voice level.  However, it was indicated that without the Veteran's cooperation, exact hearing levels could only be estimated and not conclusively demonstrated.  

Testing in March 2009 revealed hearing loss for VA purposes.  The examiner opined that because exact thresholds at discharge and today cannot be known, disabling loss has not been established.  Therefore, this matter cannot be resolved without speculation.  However, he related that if disabling loss were present today, based upon test methodology of exit physical, then it would be at least as likely as not that any documented hearing loss would be related to acoustic trauma that the Veteran may have experienced in service.  

In the April 2010 VA examination, sensorineural hearing loss was diagnosed.  The VA examiner stated that throughout service the Veteran had very large fluctuations in hearing loss and very inconsistent responses during service and that there was a suspicion of pseudo hypacusis.  The examiner related that it was very hard to say whether any of the hearing tests done in service were a true representation of the Veteran's hearing loss.  He further related that the examinations in April 2004 and May 2004 were felt not to be reliable.  Regarding the March 2009 examination, the examiner stated that there was once again not a good agreement between several of the findings.  He ordered a new hearing test to see if they could get an accurate result.  Per the examiner, because the ABR showed a mild loss in the right ear it was as likely as not that there was some hearing loss as a result of noise exposure during service.  However, he could not provide a baseline level of hearing during service as the fluctuations were too great to determine what the baseline level of the Veteran's hearing was in service.  He related that further testing could shed more light on this but that ABR seemed to show a mild loss in the right ear.  

The Veteran was afforded a VA examination in May 2010.  Testing indicated hearing loss for VA purposes.  The VA examiner related that audiological testing revealed a mild sloping to moderate sensory neural hearing loss in the right ear and a normal sloping to mild sensorineural hearing loss in the left ear.  It was recommended that the Veteran have a hearing aid evaluation to discuss which amplication options if any would be appropriate given his degree and type of hearing loss.  

In a May 2010 addendum, the VA examiner stated that MRI did not show any intracranial mass lesion or vestibular schwannoma.  Extracranial and intracranial MRI was recommended.  

Having reviewed the positive and negative evidence of record, we find that service connection for a bilateral hearing loss disability is warranted.  The evidence shows that the Veteran has a bilateral hearing loss disability.  To that end, examination in May 2010 revealed auditory threshold at 4000 Hertz was 40 decibels or greater for the left and right ears.  The Veteran has related that he was in the artillery unit in service and that he fired 105 mm.  Per the Veteran, he was put on profile during service because of his hearing.  We accept that the Veteran was exposed to noise in service as noise exposure is consistent with the circumstances of his established service.  38 U.S.C.A. § 1154(a).  We also find that the Veteran he is competent to report hearing problems, and that he has presented credible testimony of in service noise exposure and continued problems with his hearing thereafter.  

Although the record discloses that the Veteran has had noise exposure before and after service, service treatment records also disclose that the Veteran was examined several times in service and that some audiograms revealed large fluctuations in his hearing.  Of importance, the Veteran was placed on profile for bilateral neurosensory hearing loss during service on two occasions.  Furthermore, while the March 2009 VA examiner could not establish disabling loss for VA purposes, he related that if disabling loss were found it would be at least as likely as not that any documented hearing loss would be related to acoustic trauma that the Veteran may have experienced in service.  Also, although he recommended further testing, the April 2010 VA examiner found that because the ABR showed a mild loss in the right ear it was as likely as not that there was some hearing loss as a result of noise exposure during service.  We recognize that some of the audio examinations results have been deemed unreliable and that the VA examiners have found it difficult to render definitive opinions based on these examinations.  However, we do not see the need to obtain another opinion.  We find that when the record is reviewed as a whole, the evidence supports the claim. 

In sum, the Board finds that the evidence shows the existence of a current disability, an in-service incurrence and a relationship between the current disability and service.  Stated differently, we cannot dissociate the inservice sensorineural loss from the current sensorineural loss.  38 U.S.C.A. § 1101, Brannon v. Derwinski, 1 Vet. App. 314, 315 (1991).  Accordingly, service connection for a bilateral hearing loss disability is granted.  


ORDER

Service connection for a bilateral hand disability is denied. 

Service connection for a bilateral eye disability is denied.  

Service connection for gout to include as due to Agent Orange exposure is denied.  

Service connection for a bilateral knee disability is denied.  

Service connection for chronic eczema of the bilateral hands and lower extremities is granted.

Service connection for a bilateral hearing loss disability is granted.


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


